DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1 recites the phrase (emphasis added) “at the third pipeline which is configured for discharging the compressed gas.” There is insufficient antecedent basis for “the compressed gas” limitation in the claim. For purposes of examination, said limitation will be interpreted as being in reference to the “compressed air.” Proper clarification is required.
Furthermore, Claim 1 recites the phrase (emphasis added) “when a pressure of the hydrogen discharged out of the depressurizing solenoid valve.” There is insufficient antecedent basis for “the 
Furthermore, Claim 1 recites the phrase (emphasis added) “the pressure of the hydrogen detected by the first pressure sensor.” There is insufficient antecedent basis for “the hydrogen detected by the first pressure sensor” limitation in the claim. Proper clarification is required (it is suggested, for example, that “pressure of the hydrogen” be written as “pressure of hydrogen”).
Furthermore, Claim 1 recites the phrase (emphasis added) “or when the air outlet pressure.” There is insufficient antecedent basis for “the air outlet” limitation in the claim. For purposes of examination, said limitation will be interpreted as being in reference to the pressure of the compressed air which is discharged from the compressor. Proper clarification is required.
Furthermore, Claim 1 recites the phrase (emphasis added) “lower than the air pressure set by the programmable logic controller” There is insufficient antecedent basis for “the air pressure set by the programmable logic controller” limitation in the claim. Proper clarification is required.
Furthermore, Claim 1 recites the phrase (emphasis added) “the controller system is further configured.” There is insufficient antecedent basis for “the controller system” limitation in the claim. For purposes of examination, said limitation will be interpreted as being in reference to “the control system.” Proper clarification is required.
Furthermore, Claim 1 recites the phrase (emphasis added) “indicate that the fuel is insufficient.” There is insufficient antecedent basis for “the fuel” limitation in the claim. Proper clarification is required.
Furthermore, Claim 1 recites the phrase “when the hydrogen is re-filled.” Accordingly, Claim 1 is rendered particularly indefinite insofar as it is unclear what the term “re-filled” is in reference to (e.g. 
Furthermore, Claim 1 recites the phrase (emphasis added) “the pressure reaches a normal value.” There is insufficient antecedent basis for “the pressure” limitation in the claim. Proper clarification is required.
Furthermore, Claim 1 recites the phrases “normal value” and “work normally.” The terms "normal" and “normally” are relative term which renders the claim indefinite. The aforementioned terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, Claim 2 states that the control system is a programmable logic controller. However, Claim 1, from which Claim 2 depends, already establishes that the control system is a programmable .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fonda-Bonardi (US 5,523,176), and further in Raiser (US 2002/0064695) and Lee et al. (US 2015/0267836) and Salvador et al. (US 6,815,106) and Yoshida (US 2008/0166611) and Logan (US 2007/0207353).

Regarding Claims 1-2, Fonda-Bonardi teaches a fuel cell apparatus (Abstract). As illustrated in Figure 1, Fonda-Bonardi teaches that the apparatus comprises a gas supply system for a fuel cell (col. 3 lines 32-35). As illustrated in Figure 1 (and the annotated Figure 1 below), Fonda-Bonardi teaches that the gas supply system comprises a cylindrical hydrogen reservoir (60) (“hydrogen cylinder”), a valve (62) which controls a flow of hydrogen, a turbocompressor (26) comprising a hydrogen inlet (56) and an air inlet (54) (“multi-purpose compressor, the multi-purpose compressor comprising a hydrogen inlet and an air inlet”), and pipelines comprising a first through a third pipeline (“pipelines, the pipelines comprising: a first pipeline, a second pipeline, and a third pipeline”), and a fuel cell (12) (“fuel cell stack”) (col. 4 lines 1-15, col. 5 lines 1-23). As illustrated in Figure 1, air enters into the turbocompressor via the air inlet so as to be compressed, wherein said compressed air is routed directly to the cathode of the fuel cell via the third pipeline (“air is sucked into the multi-purpose compressor via the air inlet and compressed in the multi-purpose compressor, and compressed air is directly used for a cathode of a fuel cell stack” wherein the third pipeline is “configured for discharging” the compressed air).


    PNG
    media_image1.png
    528
    573
    media_image1.png
    Greyscale


Fonda-Bonardi does not explicitly teach that the apparatus, and therefore the gas supply system for the fuel cell itself, is for a fuel cell vehicle.
However, Raiser teaches a fuel cell system (Abstract, [0001]). Raiser teaches that fuel cell systems may be incorporated into motor vehicles as power plants which produce and deliver electrical energy for the propulsion of the motor vehicle itself ([0002]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further incorporate the fuel cell apparatus of Fonda-Bonardi into a motor vehicle (“fuel cell vehicle”), as taught by Raiser, given that such an incorporation would allow for the fuel cell apparatus to function as a power plant which produces and delivers electrical energy for the propulsion of the motor vehicle itself.
	

	However, Lee teaches a fuel cell system comprising a solenoid valve (Abstract, [0003]). Lee teaches that a solenoid valve may be positioned along a hydrogen supply route of the fuel cell system ([0053]). Lee teaches that the solenoid valve allows for the depressurization of high-pressure hydrogen, initially stored in a hydrogen storage tank, to a predetermined pressure suitable for use in the fuel cell system ([0053]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize a solenoid valve (“depressurizing solenoid valve”), as taught by Lee, as the valve of Fonda-Bonardi, as modified by Raiser, given that such a solenoid valve would provide for the depressurization of the hydrogen stored initially in the hydrogen reservoir to a predetermined pressure suitable for use in the fuel cell apparatus.
	Accordingly, the hydrogen reservoir would therefore be connected to the solenoid valve via the first pipeline, and an outlet of the solenoid valve would therefore be connected to the hydrogen inlet of the turbocompressor.

	Fonda-Bonardi, as modified by Raiser and Lee, does not explicitly teach first and second pressure sensors positioned in the instantly claimed manner.
	However, Salvador teaches a fuel cell system (Abstract, col. 1 lines 6-10). As illustrated in Figure 1, Salvador teaches that the system comprises a compressor (18) (col. 4 lines 56-60). As illustrated in Figure 1, Salvador teaches that a pressure sensor (46) positioned immediately prior to the inlet of the compressor senses the inlet pressure (P1) of the compressor, and further, that a pressure sensor (48) positioned immediately following the outlet of the compressor senses the outlet pressure (P2) of the compressor (col. 4 lines 56-60).

	Accordingly, a pressure sensor (“first pressure sensor”) would therefore be positioned in the second pipeline between the solenoid valve and the turbocompressor, and another pressure sensor (“second pressure sensor”) would therefore be positioned in the third pipeline immediately following the air outlet of the turbocompressor.

Fonda-Bonardi, as modified by Raiser and Lee and Salvador, does not explicitly teach a power supply system which drives the turbocompressor with electricity.
However, Yoshida teaches a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Yoshida teaches the fuel cell system comprises a fuel cell (20) ([0034]). Yoshida teaches that the system further comprises a power control unit which receives power from the fuel cell such that the power control unit delivers a required level of electricity to auxiliary component(s), such as a compressor, so as to drive said auxiliary component(s) ([0034]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include a power control unit (“power supply system”), as taught by Yoshida, in the fuel cell apparatus of Fonda-Bonardi, as modified by Raiser and Lee and Salvador, given that such a power control unit would ensure that a required level of electricity, generated by the fuel cell, is delivered to the turbocompressor such that the turbocompressor itself may be driven.


However, Logan teaches a fuel cell system (Abstract, [0001]). Logan teaches that the system comprises a controller, such as a programmable logic controller, wherein the controller is electrically connected to structural components of the system (e.g. compressor, valves, sensors, etc.) ([0027]). Logan teaches that the controller monitors system operational parameters and sends out appropriate commands on an as-needed basis in order to adjust and control said operation parameters ([0027]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would electrically connect a programmable logic controller, as taught by Logan, to the structural components (e.g. the solenoid valve, first and second pressure sensors, the turbocompressor, etc.) of the fuel cell apparatus of Fonda-Bonardi, as modified by Raiser and Lee and Salvador and Yoshida, given that such a modification would allow for system operational parameters to be monitored and appropriate commands be sent out such that said system operational parameters may be adjusted and controlled on an as-needed basis.

Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, limitations such as “when a pressure of the hydrogen discharged…” and “the control system is configured for…” and “when the hydrogen is re-filled…” are interpreted to be functionally defined limitations of the instantly claimed apparatus (in this case, a gas supply system for a fuel cell vehicle) (See MPEP 2114(I)). The fuel cell apparatus of Fonda-Bonardi, as modified by Raiser and Lee and Salvador and Yoshida and Logan, possess the instantly claimed and 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729